Citation Nr: 1115576	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  07-30 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for abdominal scars, residuals of a gunshot wound (GSW) to the left buttock. 

2.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, and as secondary to the service-connected abdominal scars, residuals of a gunshot wound to the left buttock. 

3.  Entitlement to service connection for sinusitis, status-post septoplasty, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

4.  Entitlement to service connection for a disability manifested by fatigue, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

5.  Entitlement to service connection for a disability manifested by breathing problems, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117. 

6.  Entitlement to service connection for a disability manifested by sleep problems to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from July 1989 to July 1994.  He had service in Southwest Asia, and his awards and decorations include the Southwest Asia Service Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  By that rating action, the RO granted service connection for residuals of a gunshot wound to the left buttock; an initial noncompensable rating was assigned, effective May 12, 2004--the date VA received the Veteran's initial claim for service connection for the above-cited disability.  The Veteran appealed the RO's July 2005 rating action to the Board. 
By a January 2006 rating action, the RO assigned a 10 percent rating to the service-connected abdominal scars, residuals of a gunshot wound of the left buttock, effective May 12, 2004.  Because the increase in the evaluation of the Veteran's abdominal scar, residuals of a gunshot wound to the left buttock does not represent the maximum rating available for the condition, the Veteran's initial evaluation claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the Board has framed this issue as that reflected on the title page. 

This appeal also stems from a September 2007 rating action.  By that rating action, the RO denied service connection for IBS.  The Veteran appealed the RO's September 2007 rating action to the Board. 

The issue of entitlement to service connection for a scar of the left buttock has been raised by the record (See February 2010 VA examination report), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for sinusitis, status-post septoplasty, a disability manifested by fatigue, a disability manifested by breathing problems, and a disability manifested by sleep problems, each to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A § 1117, are addressed in the REMAND portion of the decision below and are REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.

2.  Throughout the appeal period, the competent and probative medical evidence of record reflects that the Veteran's abdominal transverse and midline/left lower quadrant scars are flat, superficial, stable, and have not resulted in any limitation of motion of the abdomen.  They do not measure an area or area exceeding 12 square inches (77 square centimeters).  

3.  The competent and probative medical evidence of record shows that the Veteran has been diagnosed with IBS.


CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for a disability rating in excess of 10 percent for abdominal scars, residuals of a gunshot wound of the left buttock, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Codes 7800-7805 (2008).

2.  IBS is presumed to have been incurred during active military service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 1117, 1118 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2020).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant must be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required.  The Federal Circuit further held that such a letter must be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.

The law provides that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003.

The United States Court of Appeals for Veterans Claims (Court) has held that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

In Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009) the Federal Circuit clarified VA's notice obligations in increased rating claims.  As part of the instant appeal stems from the grant of initial compensation benefits for abdominal scars, residuals of a gunshot wound of the left buttock, as opposed to an increased rating claim, Vazquez- Flores is inapplicable.  Id.

Regarding VA's duty to assist the Veteran with his initial evaluation claim on appeal, service treatment records and VA and private post-service treatment and examination reports are contained in the claims files.  In addition, statements of the Veteran, his mother and friend, and his representative have been associated with the claims files.

The Veteran was afforded VA scar examinations in August 2005, October 2009 and February 2010.  Copies of these examination reports are contained in the claims files.  

Accordingly, the Board finds that there is no further assistance that would be reasonably likely to substantiate the claim of entitlement to an initial rating in excess of 10 percent for abdominal scars, residuals of a gunshot wound to the left buttock.  

In addition, as the Board is granting entitlement to service connection for IBS in the analysis below any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered.

II. Merits Analysis

A.  Initial Rating Claim-Abdominal Scars, residuals of GSW of the Left Buttock

The Veteran seeks an initial rating in excess of 10 percent for his service-connected abdominal scars, residuals of a GSW of the left buttock.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, such as here, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

On May 12, 2004, VA received the Veteran's claim for service-connection for abdominal scars.  (See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received by VA on May 12, 2004). 

In the appealed July 2005 rating action, the RO granted service connection for abdominal scars, residuals of a gunshot wound of the left buttock; an initial noncompensable rating was assigned, effective May 12, 2004--the date VA received his initial claim for compensation for this disability. 

By a January 2006 rating action, the RO assigned a 10 percent rating to the above-cited service-connected disability, effective May 12, 2004.  The RO based their decision on an August 2005 VA examination report reflecting that the Veteran's superficial transverse and midline/left lower quadrant abdominal scars were mildly tender to palpation.   Thus, in the analysis below, the Board will determine whether the Veteran is entitled to an initial rating in excess of 10 percent for the service-connected abdominal scars, residuals of a gunshot wound of the left buttock, from the date of award of service connection (i.e., May 12, 2004). 

The criteria for evaluating the abdominal scars, residuals of a gunshot wound of the left buttock, under 38 C.F.R. § 4.118, Diagnostic Codes 7800 through Diagnostic Code 7805, were revised effective October 23, 2008.  However, the Board notes that the October 2008 revisions are specifically not applicable to pending claims, like the one here, unless the claimant indicates that he wants the revisions to be applicable to his claim.  Neither the Veteran nor his representative has so indicated here.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  Accordingly, the revised schedular rating criteria are not applicable in this case and those in effect prior to October 23, 2008 must be applied.

The Veteran's abdominal scars are rated under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008), the code that is used to evaluated superficial, painful scars.  The scars located on the Veteran's abdominal are rated as a single disability.  A review of VA examination reports, dated in August 2005, October 2009 and February 2010, reflect that the Veteran has two abdominal scars:  (1) A midline scar of the abdomen; and, (2) A horizontal transverse/left lower quadrant scar of the abdomen.

The Board finds that the preponderance of the competent and probative medical evidence of record is against an initial rating in excess of 10 percent for the service-connected abdominal scars, residuals of a gunshot wound of the left buttock.  

Initially, the Board notes that because the site of the scars is the abdomen, the rating criteria for disfigurement of the head, face, or neck under Diagnostic Code 7800 do not apply.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008). 

In addition, Diagnostic Code 7801 provides for disability ratings for scars, other than of the head, face, or neck, that are deep and cause limited motion.  See 38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  Notes which follow the criteria for that code explain that a "deep" scar is one associated with underlying tissue damage.  Id. When evaluated by VA in August 2005 and February 2010, the Veteran's transverse and midline abdominal scars were noted to have been mildly superficial, stable, non-elevated, and non-adherent to the underlying tissue.  There was also not evidence of any inflammation, edema or keloid formation with respect to either scar.  The August 2005 VA examiner specifically indicated that the Veteran's transverse and midline/left lower quadrant abdominal scars had not resulted in any limitation of function of the abdomen.  Thus, in the absence of evidence showing that the Veteran's abdominal scars have resulted in underlying tissue damage or limitation of function of the abdomen, Diagnostic Code 7801 is not applicable to this case.  Id.

As the maximum evaluation under Diagnostic Codes 7802, pertaining to a superficial scar, covering 144 sq. inches or more without limited motion, Diagnostic Code 7803, superficial, unstable scars, and the currently assigned Diagnostic Code 7804 is 10 percent, these codes will not assist the Veteran in obtaining a higher disability rating in the instant appeal.  See 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803 and 7804 (2008).  

Finally, Diagnostic Code 7805, pertaining to limitation of function, does not apply to the Veteran's abdominal scars because the medical evidence of record does not show that there has been any limitation of motion or other function impairment of the abdomen due to the scarring.  As noted above, an August 2005 VA examination report reflects that the Veteran's midline and transverse abdominal scars did not cause any limitation of function of the abdomen. 

Overall, the preponderance of the competent and probative medical evidence of record is against the assignment of an initial disability rating in excess of 10 percent for the service-connected abdominal scars, residuals of a gunshot wound of the left buttock.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7 (2010).

Based upon the ruling in Fenderson, supra, the Board has considered whether staged ratings are appropriate.  The Board find, however, that there is no basis for staged ratings pursuant to Fenderson.  

Moreover, the Veteran has not submitted evidence showing that his service-connected abdominal scars have markedly interfered with his employment status beyond that interference already contemplated by the currently assigned 10 percent evaluation.  Additionally, there is no indication that this disorder has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  Thus, the Board is not required to remand the initial evaluation claim on appeal to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2010), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).

B.  Service Connection Claim-IBS

The Veteran contends that his IBS had its onset during his active military service in the Persian Gulf and, as a result, service connection is warranted on a presumptive basis under the Persian Gulf statutes and regulation as an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.  In addition, the Veteran claims that his IBS is secondary to the service-connected abdominal scars, residuals of a gunshot wound to the left buttock. 

In the analysis below, the Board finds that service connection for IBS is warranted on a presumptive basis under the Persian Gulf statutes and regulations.  Thus, a discussion of whether entitlement to service connection for IBS on a secondary basis is not warranted in the analysis below.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110,1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) competent evidence of a current disability; (2) competent evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Service connection may be granted to a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability."  38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).  A qualifying chronic disability is currently defined as either an undiagnosed illness or a chronic multisymptom illness defined by a cluster of signs or symptoms. 38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2).  IBS is listed as a chronic multisymptom illness. 38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317(a)(2)(B)(1).

The symptoms must be manifest to a degree of 10 percent or more during the presumptive periods prescribed by the Secretary or by December 31, 2011.  By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The signs and symptoms which may be manifestations of undiagnosed illness or a chronic multisymptom illness include, but are not limited to muscle and joint pain.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

The Veteran had active military service in the Southwest Asia Theater of Operations during the Persian Gulf War.  In making this determination, the Board points to the Veteran's DD Form 214, which reflects that he was a recipient of the Southwest Asia Service Medal.  Thus, for purposes of entitlement to compensation under 38 C.F.R. § 3.317(d) (2010), his status as a Persian Gulf Veteran is confirmed.  

The Veteran's STRs show that while on liberty status in early July 1993, he presented to a private hospital's emergency room with a gunshot wound to the left buttock.  The Veteran underwent an exploratory laparotomy.  The exploratory surgery revealed that the bullet to the left buttock had not done any major damage and that it was lodged in the Veteran's pelvis region.  The bullet was removed, drains were placed for evacuation of the accumulated blood, and a diverting colostomy was inserted so that the anal stump could heal.  On July 11, 1993, the Veteran was transferred in stable condition, on a regular diet and fully ambulatory to the Portsmouth Naval Regional Medical Center.  At that time, he was examined and released to his home and was instructed to return on August 11, 1993 for removal of the colostomy.  Upon his return in August 1993, the colostomy was removed and a small section of the Veteran's bowel was sent to the laboratory for examination.  The bowel was repositioned in the abdomen after repair and no further complications were noted.  The Veteran was discharged without any physical limitations.  

A July 1994 service discharge examination report reflects that all of the Veteran's systems, with the exception of identifying tattoos and scars, were evaluated as "normal."  The examining physician noted that the Veteran had sustained a gunshot wound to the left buttock in July 1993 that had resolved with bowel repair and without sequlae.  On an accompanying Report of Medical History, the Veteran denied having had stomach, liver or intestinal trouble or frequent indigestion.  He indicated that he was in "GOOD HEALTH."  

In June 2004, VA received statements from the Veteran's mother and friend, wherein it was reported that ever since service discharge, the Veteran had suffered from constant diarrhea and stomach cramps and that he had changed his diet.  The Veteran's mother stated that after surgery for the gunshot wound to the left buttock, physicians had told the Veteran that his digestive tract would never be the same.  She stated that after service discharge, the Veteran no longer ate what he wanted, and that he took Mylanta to control his stomach cramps.  The Veteran's mother reported that because of the Veteran's uncontrollable bowel movements, he missed family functions and time from work.  (See statements, prepared by D. H. S. and L. L., received by VA in June 2004). 

Post-service VA and private medical treatment and examination reports, dated from August 2005 to February 2010, are of record.  An August 2007 private computed tomography (CT) scan of the abdomen was negative for any evidence of pancreatic pseudocyst or abscess formation.  There was, however, evidence of gastritis on a September 2007 private esophagogastroduodenoscopy.  (See CT scan of the abdomen and esophagogastroduodenoscopy report, prepared by Rohit Malik, M. D., dated in August and September 2007, respectively).  In light of the Veteran's complaints of abdominal pain and cramping, he underwent a CT scan of the abdomen with contrast CT of the pelvis and an upper gastrointestinal (GI) series in April and May 2009.  (See VA treatment reports, dated in April and May 2009, respectively).  The April 2009 VA CT scan showed a retained bullet in the retroperitoneum that was adjacent to the bladder and left medial acetabulum.  The examining VA radiologist indicated that there was no other obvious source of the Veteran's abdominal pain, and that there was no evidence of any hernia or small bowel obstruction.  A May 2009 VA upper GI series was normal.  A November 2009 colonoscopy was unable to determine an etiological reason for the Veteran's diarrhea.  (See November 2009 VA treatment report).  

In October 2009 and February 2010, the same VA examiner examined the Veteran primarily to determine whether or not he had IBS as a residual of the in-service GSW of the left buttock or as an undiagnosed illness.  After a review of the above-cited medical history, as well as a physical examination of the Veteran in February 2010, the VA examiner diagnosed him, in part, with GSW that had resulted in rectal bleeding, an exploratory laparotomy repair, a temporary colostomy with subsequent takedown, and subsequent abdominal pain.  The VA examiner further stated that although the Veteran was apparently asymptomatic for some years after his initial injury, that it was possible to develop adhesions over time and to have symptoms present after the initial convalescent period.  Thus, it was the examiner's opinion that the Veteran currently had IBS that was likely as not a residual of the GSW to the left  buttock and exploratory laparotomy, "[a]s the symptoms as likely as not could be due to adhesions from that surgery."  (See VA examination reports, dated in October 2009 and February 2010).   

The VA examiner's February 2010 opinion is uncontroverted and is supportive of the Veteran's claim.  Given that the above-cited VA examiner concluded that the Veteran currently had IBS as a result of the in-service GSW of the left buttock and exploratory laparotomy the weight of the evidence supports a diagnosis of IBS.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  The Board is bound by the applicable statutes and regulations and cannot render its own medical judgments.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2009); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).  Thus, the characterization of a diagnosis as controversial does not prevent the Board from crediting such a diagnosis.  Given that the Veteran is a Persian Gulf Veteran and the weight of the evidence supports a diagnosis of IBS, the applicable statute and regulation requires that service connection for IBS be granted on a presumptive basis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Thus, the Board finds that service connection for IBS is warranted on a presumptive service connection basis.




ORDER

An initial rating in excess of 10 percent for abdominal scars, residuals of a gunshot wound of the left buttock, is denied. 

Entitlement to service connection for IBS is granted.


REMAND

Here, because the claims for service connection for sinusitis, status-post septoplasty, a disability manifested by chronic fatigue, a disability manifested by breathing problems, and a disability manifested by sleep problems, each to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, require additional procedural development, they will be remanded to the RO for an issuance of a Statement of the Case, as outlined in the indented paragraphs below.  

By a March 2009 rating decision, the RO denied service connection for sinusitis, status-post septoplasty, a disability manifested by chronic fatigue, a disability manifested by breathing problems, and a disability manifested by sleep problems, each to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.  The Veteran was informed of the RO's decision that same month.  In June 2009, VA received the Veteran's disagreement with the RO's denial of service connection for the above-cited disabilities.  (See VA Form 21-4138, Statement in Support of Claim, received by VA in June 2009).

The Board observes that the filing of a Notice of Disagreement places a claim in appellate status.  Therefore, a Statement of the Case regarding the issues of entitlement to service connection for sinusitis, status-post septoplasty, a disability manifested by chronic fatigue, a disability manifested by breathing problems, and a disability manifested by sleep problems, each to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117 must be issued to the Veteran pursuant to 38 C.F.R. § 19.26 (2010).  As such, these issues must be remanded.  Manlincon v. West, 12 Vet. App. 239, 240- 41 (1999).

Accordingly, the case is REMANDED to the RO for the following action:

The RO must issue a statement of the case on the issues of entitlement to service connection for sinusitis, status-post septoplasty, a disability manifested by chronic fatigue, a disability manifested by breathing problems, and a disability manifested by sleep problems, each to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A.§ 1117.  See 38 C.F.R. § 19.26.  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal, then the RO should return the above-cited service connection claims to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


